 
 
I 
108th CONGRESS
2d Session
H. R. 5098 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Gutierrez introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide more effective congressional oversight over the operations and administrative expenses of the Comptroller of the Currency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Comptroller of the Currency Accountability Act.
2.Accountability of the Comptroller of the CurrencySection 5240 of the Revised Statutes of the United States (12 U.S.C. 482) is amended by adding at the end the following new subsection:

(g)Administrative expenses
(1)In generalNotwithstanding any other provision of this title or any other provision of law, the Comptroller of the Currency may not incur any obligation for administrative expenses in carrying out authorized activities for any fiscal year in excess of the amount provided in advance in an appropriation Act for such expenses for such year.
(2)AuthorizationThere are authorized to be provided such amounts as may be necessary for the administrative expenses of the Comptroller of the Currency for fiscal years 2005, 2006, and 2007..  
 
